Citation Nr: 0409939	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-13 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a heart disorder, 
claimed as a result of exposure to asbestos.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United 
States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a rating decision in January 2002 by the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs (VA).

The claim of entitlement to service connection for a heart 
disability is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if he is 
required to take further action. 


FINDINGS OF FACT

1.  The veteran was exposed to asbestos as a carpenter during his 
active service.

2.  Asbestosis is related to in-service exposure to asbestos.


CONCLUSION OF LAW

Asbestosis was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
and its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003) are applicable to the veteran's 
asbestosis claim.  

The Act and the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-grounded 
claim, and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board's decision herein constitutes a complete grant of the 
benefit sought on appeal.  As such, the Board finds that no 
further action is required to comply with the VCAA and the 
implementing regulations with respect to the issue of entitlement 
to service connection for asbestosis.

Legal Criteria

In order to establish service connection for a claimed disability, 
the facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military service or, 
if pre-existing active service, was aggravated therein. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for a disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

There is no specific statutory or regulatory guidance with regard 
to claims for service connection for asbestosis or other asbestos-
related diseases.  VA Manual 
21-1, Part VI, para. 7.21 (October 3, 1997) contains guidelines 
for the development of asbestos exposure cases.  Part (a) in 
essence acknowledges that inhalation of asbestos fibers can result 
in fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), with 
the most common resulting disease being interstitial pulmonary 
fibrosis (asbestosis).  

VA Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) pertains 
to occupational exposure, and acknowledges that high exposure to 
asbestos and a high prevalence of disease have been noted in 
certain occupations, such as shipyards, insulation work, 
demolition of old buildings, carpentry and construction, asbestos 
cement sheet and pipe products, military equipment, etc.  Noted is 
that the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of significance 
is that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  VA Manual 21-1, 
Part VI, para. 7.21(c) (October 3, 1997) provides that the 
clinical diagnosis of asbestosis requires a history of exposure 
and radiographic evidence of parenchymal lung disease.

VA Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) provides 
that VA must determine whether military records demonstrate 
evidence of asbestos exposure in service; whether there is pre-
service and/or post-service evidence of occupational or other 
asbestos exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed diseases, 
keeping in mind the latency and exposure information pertinent to 
the veteran.  See also VAOPGCPREC 4-2000 (April 13, 2000), 
published at 65 Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. 
App. 120, 123-24 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran's service medical records are negative for any 
complaints, findings, or diagnoses related to his lungs.  At an 
examination for release from active duty in May 1955, his lungs 
were evaluated as normal.  On NA Form 13055, the veteran stated 
that he was not treated for asbestosis in service.

Available service records contain no information concerning any 
exposure of the veteran to asbestos.  The Board recognizes, 
however, that there is a heightened obligation to explain findings 
and conclusions and to consider carefully the benefit of the doubt 
rule in cases, such as this, in which service records are presumed 
to have been or were destroyed while the file was in the 
possession of the government.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The veteran has contended that he was exposed to asbestos during 
his work in service as a carpenter.  His Defense Department (DD) 
Form 214 shows that his most significant duty assignment in 
England was as a carpenter.  In a statement received in November 
2001, the veteran stated as follows concerning claimed events 
during his active service:

I was in 501st E. A. B. attached to Fourth Air Force, Rhinemainz, 
Germany.  However, I was serving with C Company 801st E. A. B. in 
Molesworth, England.  My battalion commander was Colonel [T.]  We 
were building air strips and storage buildings, which were 
probably insulated with asbestos.  Our barracks were probably 
insulated with asbestos also.  They were quonset huts.  We also 
worked with dry powder cement and also covered it with an 
insulation to keep from freezing.  We also sprayed it with a 
solution to keep it from freezing... I could have been exposed to 
asbestos when I traveled overseas and back on a ship.  The tour of 
duty in this environment was approximately 18 months.

The veteran's account of asbestos exposure during service is 
consistent with his military occupational assignment.  In that 
regard the Board notes that the M21-1 includes consideration of 
carpentry as among the duty assignments at risk for asbestos 
exposure.  There is no evidence to refute the veteran's 
credibility or to otherwise show that he was not exposed to 
asbestos during service.  Thus, resolving any doubt in the 
veteran's favor, the Board finds his exposure history to be 
credible and probative to this case.

The Board next notes that in November 1998, a private radiologist 
reported that a chest X-ray taken in October 1998 showed that the 
veteran had an enlarged heart without evidence of congestive heart 
failure and also that he had bilateral interstitial fibrotic 
changes consistent with asbestosis "in a patient who has had an 
adequate exposure history and latent period."  Although the 
private radiologist did not indicate the basis for concluding that 
the veteran had had any asbestos exposure, the Board presumes that 
any history provided by the veteran to the radiologist was 
consistent with the in-service exposure history provided to VA, 
particularly since the radiologist did not note, and the veteran 
has not provided, any alternate history.  There is also no medical 
evidence refuting the conclusion that the veteran has asbestosis 
related to in-service asbestos exposure.  Thus, the evidence of 
record supports the veteran's claim and service connection is 
warranted.


ORDER

Service connection for asbestosis is granted.


REMAND

VA and private medical treatment records dated from June 1991 show 
that the veteran currently has heart disease, diagnosed as 
ischemic cardiomyopathy, atherosclerotic cardiovascular disease, 
and a history of a myocardial infarction.  Herein above, the Board 
has granted entitlement to service connection for asbestosis.  The 
veteran claims that his existing heart disease is directly related 
to his in-service asbestos exposure, or, otherwise due to his 
asbestosis/lung problems.  Insofar as the medical evidence of 
record is insufficient for appellate consideration of the 
etiologic question involved, remand to obtain a VA examination 
opinion is indicated.

Accordingly, this case is remanded for the following:

1.  The RO should review the claims file and ensure that all 
notification and development action required by the VCAA and its 
implementing regulations is completed with respect to the 
veteran's heart disorder claim.  Such action should, in any case, 
include informing the veteran of the evidence needed to support 
his claim, on direct, presumptive or secondary bases, and 
indicating whether the veteran should submit such evidence or 
whether VA will obtain and associate such evidence with the claims 
file.  

2.  The veteran should be contacted and requested to identify all 
current and past VA and non-VA medical providers who have examined 
or treated him for heart disease.  The RO should take the 
appropriate steps to obtain identified records, to include 
ensuring that all relevant records of VA treatment or evaluation 
have been associated with the claims file.

3.  The veteran should be afforded an appropriate VA  examination 
to determine the diagnosis/es and etiology of existing heart 
disease.  The claims file should be made available to the 
examiner(s) prior to examination for review of pertinent documents 
therein.  Any and all indicated evaluations, studies, and tests 
deemed necessary by the examiner(s) should be conducted.  The 
examiner(s) should address the following:

(a) is it "likely" or "unlikely" that each currently diagnosed 
heart disease was
        1) incurred during military service, to include as a 
result of asbestos exposure; 
        2) caused by asbestosis; 
        3) worsened in severity due to asbestosis?

A complete rationale for any opinion expressed must be provided.  
If the examiner cannot answer any of the aforementioned questions, 
then he or she should so state.

4.  After completing the above, the veteran's claim of entitlement 
to service connection for heart disease should be readjudicated, 
based on the entirety of the evidence of record.  If the benefit 
sought is not granted to the veteran's satisfaction, he and his 
representative should be provided with a supplemental statement of 
the case.  An appropriate period of time should be allowed for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if in 
order.  No action is required on the part of the veteran or his 
representative until further notice is received.  By this action, 
the Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted in this case.  The veteran has the 
right to submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.43 and 38.02.



                        
____________________________________________
J. M. Daley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



